DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Chen 2015/0124195US.
In regards to claim 1, Chen teaches a device, comprising: a substrate (Figure 2: 212/208); an optoelectronic element (Figure 2: 210) mounted to the substrate (212) mounted to the substrate (Figure 2); and a package (housing side walls 300) mounted to the substrate (Figure 3b) over the optoelectronic element (Figure 3b), the package comprising: lateral walls including a vertical portion (Figure 3b: 332) and a horizontal portion (332a) extending from the vertical portion to delimit an opening arranged over the optoelectronic element (Figure 3b-c); a first optical block (Figure 2 and 3b: 222 or 216 or 214) having a lower surface; a second optical block (Figure 2 and 3b: 222 or 216 or 214) having an upper surface; a resin bonding material (adhesive; [0087]) between the lower surface and the upper surface to attach the first and second optical blocks to each other and form an optical assembly ([0087]); and a glue material ([0075]) configured to secure the optical assembly to at least the horizontal portion of the lateral walls and close said opening ([0075]); 
Chen does not teach wherein a stress induced by the resin bonding material on the optical assembly is less than a stress induced by the glue material on the optical assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have a stressed induced by the resin bonding material on the optical assembly is less than a stress induced by the glue material. This motivation only involves in changing the amount weight of the resin versus the amount of weight of the glue which will change the stress induced levels in order to provide a strong mechanical bonding between the various layers being mechanically coupled together.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
As for claim 2, Chen teaches the device of claim 1, Chen does not teach wherein the resin bonding material has a linear expansion coefficient in a range from 150 ppm/K to 200pm/K. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a linear expansion coefficient in range of 150 ppm/K to 200ppm/K in order to limit the misalignment of the device when the various materials are expanding. The misalignment will prevent the device to effective transmit optical signal without significant optical loss. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	As for claim 3, Chen teaches the device of claim 1, wherein the first optical block is an optical diffuser ([0087]).
	As for claim 4, Chen teaches the device of claim 1, wherein the first optical block is a planar chip configured to carry out one or more of the following optical functions: diffusion, polarization, or focusing ([0087]).
As for claim 5, Chen teaches the device of claim 1, wherein the second optical block comprises at least one filter ([0087]).
As for claim 6, Chen teaches the device of claim 1, wherein the second optical block (Figure 2 and 3b: 222 or 216 or 214) is positioned within the opening and a peripheral area of the bottom surface of the first optical block is supported by an upper surface of the horizontal portion of the lateral walls which surrounds the opening (Figure 3a-c: 332a).
As for claim 7-9, Chen teaches the device of claim 6, wherein the resin bonding material ([0087]) is positioned on said peripheral area of the bottom surface of the first optical block ([0087]), and wherein the glue material ([0075]).
Chen does teach the glue attaches the resin bonding material to the upper surface of the horizontal portion of the lateral walls which surrounds the opening; wherein the resin bonding material is not positioned on said peripheral area of the bottom surface of the first optical block, and wherein the glue material attaches the peripheral of the bottom surface of the first optical block to the upper surface of the horizontal portion of the lateral walls which surrounds the opening; wherein the resin bonding material is not positioned on said peripheral area of the bottom surface of the first optical block, and wherein the glue material attaches the peripheral of the bottom surface of the first optical block to the upper surface of the horizontal portion of the lateral walls which surrounds the opening.
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because it does not change the optical signal path.  The benefits of this modification include will result in a strong mechanical bond by changing the location of the glue and adhesive to have ring patterns / located peripheral of either top or bottom block with respect to lateral walls, thus preserving the alignment of the device over time.
As for claim 10, Chen teaches the device of claim 1, wherein the second optical block (Figure 2 and 3b: 222 or 216 or 214)  is positioned to extend over the opening and a peripheral area of a bottom surface of the second optical block (Figure 2 and 3b: 222 or 216 or 214)  is supported by an upper surface of the horizontal portion (Figure 3a-c: 332a) of the lateral walls which surrounds the opening (Figure 3b); further comprising a support block (side walls of 332a) surrounding the second optical block, and wherein said resin bonding material is positioned between the lower surface and an upper surface of the support block to attach the first optical block and support block to each other in said optical assembly ([0075 and 0087]); wherein the glue material is configured to secure the support block of the optical assembly to at least the horizontal portion of the lateral walls. (Figure 3b: 332a).
As for claim 13, Chen teaches the device of claim 1, Chen does not teach wherein a distance between a bottom surface of the horizontal portion of said lateral walls and an upper surface of the substrate is greater than a thickness of the optoelectronic element mounted to the upper surface of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distance between a bottom surface of the horizontal portion (332a) of said lateral walls and an upper surface of the substrate (212 or 210) is greater than a thickness of the optoelectronic element mounted to the upper surface of the substrate in order to properly fit the OE within the package and provide enough mechanical support by changing the thickness to properly mount the OE and ensure stability of the OE within the package. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Conclusion



	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent Application Publication to Zimmerman 20210202811US teaches an optical element mounted within a recess of a substrate wherein a cover is provided over the optical element wherein the bonding feature is an adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874